DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is response to communication filed on 10/18/2021. Claim(s) 1 & 3 has been amended. Claim(s) 4 has been added. Claim(s) 1-4 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed amendments to claim(s) on 10/18/2021 to remedy the rejection. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERNANDES DE SÁ MACHANDO (US 2019/0306106 A1) and further in view of Anguenot (US 2009/0300124 A1). 
Re Claim 1, MACHADO teaches a method for collecting and storing electronic communication data of differing electronic message types by a communication system, said method comprising the acts of: (MACHADO; FIG. 1; Summary; The system embodiment(s) detail the collecting and storing of messages.) 
registering a first communication system user by said communication system, said act of registering said first communication system user comprising: (MACHADO; FIG. 1; ¶ [0073]-[0090]; The embodiment(s) the registration of a user with a communication system.) 
receiving a first electronic message from said first communication system user, said first electronic message received from said first communication system user of a predetermined messages type, said first electronic message received from said first communication system user further including a preferred electronic message type that said first communication system user desires to utilize for communication to and from said communication system, (MACHADO; FIG. 1; Summary, ¶ [0051]-[0090]; The embodiment(s) detail the sending of electronic messages based on human user selections. The messages types are determined and set by the system and selected by the user.) 
wherein said predetermined message type of said first electronic messages received from said first communication system user may be the same or different from said preferred electronic message type that said first communication system user 
registering at least a second communication system user by said communication system, said act the registering said second communication system user comprising: (MACHADO; FIG. 1; ¶ [0073]-[0090]; The embodiment(s) the registration of a user with a communication system.) 
receiving a first electronic message from said at least a second communication system user, said first electronic message received from said at least a second communication system user of a predetermined type, said first electronic message from said at least a second system communication user further including a preferred electronic message type that said at least a second communication system user desires to utilize for communication to and from said communication system, (MACHADO; FIG. 1; Summary, ¶ [0051]-[0090]; The embodiment(s) detail the sending of electronic messages based on human user selections. The messages types are determined and set by the system and selected by the user. In addition, the system detail the sending and receiving of messages to a plurality of users.)
wherein said predetermined message type of said first electronic message received from said at least a second communication system user may be the same as or different from said preferred electronic message type that said at least a second communication system user desires to utilize for communication to and from said communication system, (MACHADO; FIG. 1; Summary, ¶ [0051]-[0090]; The 
MACHADO does not explicitly suggest said first electronic message received from said first communication system user also including a subject matter of said first electronic message; and 
storing said first electronic message by said communication system according to said subject matter of said first electronic message received from said first communication system user; 
said first electronic message received from said at least a second communication system user also including a subject matter of said first electronic message, 
wherein said preferred electronic message type received from said at least a second communication system user consists of one or a message type that is the same as said preferred electronic message type received from said first communication system user and an electronic message type that is different from said preferred electronic message type received from said first communication system user; and 
storing said first electronic message received from said at least a second communication system user by said communication system according to said subject matter of said first electronic message received from said at least a second communication user; 
 sending an electronic message from said communication system to said first communication system user utilizing said preferred electronic message type received 
sending an electronic message from said communication system to said at least a second communication system user utilizing said preferred electronic message type received from said at least a second communication system user and including a subject matter of said electronic message;
subsequent to sending said electronic message from said communication system to said first communication user, receiving an electronic message by said communication system from said first communication system user utilizing said first communication system user preferred electronic message type, said received electronic message including a subject matter of said electronic message; 
storing said received electronic message from said first communication system user by said communication system according to said subject matter of said received electronic message; (Anguenot; FIG. 1; ¶ [0002]-[0012], [0035]; The storing of the electronic messages based on subject matter filtering.)
subsequent to sending said electronic message from said communication system to said at least a second communication system user, receiving an electronic message by said communication system from said at least a second communication system user utilizing said at least a second communication system user preferred electronic message type, said received electronic message including a subject matter of said electronic message; 

wherein said communication system is configured for displaying, to a display device, all received electronic messages from all communication system users in all electronic message types according to said subject matter of said received and stored 
electronic messages. 
	However, in analogous art, Anguenot teaches said first electronic message received from said first communication system user also including a subject matter of said first electronic message; and (Anguenot; FIG. 1; ¶ [0004]-[0012]; The system detail electronic messages sent/received that contain subject fields.) 
storing said first electronic message by said communication system according to said subject matter of said first electronic message received from said first communication system user; (Anguenot; FIG. 1; ¶ [0002]-[0012], [0035]; The storing of the electronic messages based on subject matter filtering.) 
said first electronic message received from said at least a second communication system user also including a subject matter of said first electronic message, (Anguenot; FIG. 1; ¶ [0004]-[0012]; The system detail electronic messages sent/received that contain subject fields.)
wherein said preferred electronic message type received from said at least a second communication system user consists of one or a message type that is the same as said preferred electronic message type received from said first communication system user and an electronic message type that is different from said preferred 
storing said first electronic message received from said at least a second communication system user by said communication system according to said subject matter of said first electronic message received from said at least a second communication user; (Anguenot; FIG. 1; ¶ [0002]-[0012], [0035]; The storing of the electronic messages based on subject matter filtering.)
 sending an electronic message from said communication system to said first communication system user utilizing said preferred electronic message type received from said first communication system user and including a subject matter of said electronic message; (Anguenot; FIG. 1; ¶ [0004]-[0012]; The system detail electronic messages sent/received that contain subject fields.)
sending an electronic message from said communication system to said at least a second communication system user utilizing said preferred electronic message type received from said at least a second communication system user and including a subject matter of said electronic message; (Anguenot; FIG. 1; ¶ [0004]-[0012]; The system detail electronic messages sent/received that contain subject fields.)
subsequent to sending said electronic message from said communication system to said first communication user, receiving an electronic message by said communication system from said first communication system user utilizing said first communication system user preferred electronic message type, said received electronic message including a subject matter of said electronic message; (Anguenot; FIG. 1; ¶ 
storing said received electronic message from said first communication system user by said communication system according to said subject matter of said received electronic message; (Anguenot; FIG. 1; ¶ [0002]-[0012], [0035]; The storing of the electronic messages based on subject matter filtering.)
subsequent to sending said electronic message from said communication system to said at least a second communication system user, receiving an electronic message by said communication system from said at least a second communication system user utilizing said at least a second communication system user preferred electronic message type, said received electronic message including a subject matter of said electronic message; (Anguenot; FIG. 1; ¶ [0004]-[0012]; The system detail electronic messages sent/received that contain subject fields.)
storing said electronic message from said at least a second communication system user by said communication system according to said subject matter of said received electronic message; and (Anguenot; FIG. 1; ¶ [0002]-[0012], [0035]; The storing of the electronic messages based on subject matter filtering.)
wherein said communication system is configured for displaying, to a display device, all received electronic messages from all communication system users in all electronic message types according to said subject matter of said received and stored 
electronic messages.  (Anguenot; FIG. 1; ¶ [0002]-[0012], [0035]-[0037]; The displaying, viewing and storing of the electronic messages based on subject matter filtering.)
MACHADO in view of Anguenot to store, sort and display electronic communication for the reasons of managing electronic messages in the inbox of a user. (Anguenot Abstract) 

Re Claim 2, MACHADO-Anguenot discloses the method of claim 1, wherein said electronic message of a first predetermined type is email. (MACHADO; FIG. 1; ¶ [0001]-[0007]; Electronic mail.) 

Re Claim 3, MACHADO-Anguenot discloses the method of claim 1, wherein said electronic message types are selected from the group of electronic message types Email, SMS text, Instant Messenger (IM), Instagram, WhatsApp, Twitter, and TikTok.  (MACHADO; FIG. 1; ¶ [0001]-[0007]; Electronic mail.)

Re Claim 4, MACHADO-Anguenot discloses the method or claim i, wherein said preferred electronic message types are selected from the group of preferred electronic message types consisting of Email, SMS text, Instant  Messenger (IM), Instagram, WhatsApp, Twitter, and TikTok. (MACHADO; FIG. 1; ¶ [0001]-[0007]; Electronic mail.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457